                                                                JS-6
1

2
                                   UNITED STATES DISTRICT COURT
3                                 CENTRAL DISTRICT OF CALIFORNIA
                                        WESTERN DIVISION
4

5

6
     G & G CLOSED CIRCUIT EVENTS,                   CASE NO. 2:20-cv-09050-WDK-JC
     LLC,
7

8
                          Plaintiff,
                                                         ORDER GRANTING
9                         vs.                            STIPULATED JUDGMENT
10
      JEYLIM ESPERANZA RIOS, et al.,
11

12
                          Defendants.

13

14
            TO THIS HONORABLE COURT, ALL PARTIES, AND THEIR
15
     ATTORNEY/S OF RECORD:
16

17          By and through their counsel, the Parties to the above-entitled action hereby
18   stipulate and respectfully request that judgment in the amount of Fifty Thousand Dollars
19   ($50,000.00) inclusive of attorneys’ fees and costs be entered in favor of Plaintiff G & G
20   CLOSED CIRCUIT EVENTS, LLC and against defendant JEYLIM ESPERANZA RIOS,
21
     ERIC HERRERA, individually and JEYLIM INVESTMENTS, LLC, an unknown
22
     business entity d/b/a GODDTIS a/k/a 562 ULTRA LOUNGE.
23

24

25
     IT IS SO ORDERED:
26

27

28
     ________________________________                 Dated: May 19, 2021
     The Honorable William D. Keller
     United States District Court
